Citation Nr: 0824783	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-03 678	)	DATE
	)
	)

On appeal frange of motion the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia, with degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia, with degenerative joint disease.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar degenerative disc disease, L4-L5, for the period from 
May 20, 2003 to April 16, 2007.  

4. Entitlement to an evaluation in excess of 40 percent for 
lumbar degenerative disc disease, L4-L5, for the period from 
April 17, 2007.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By rating action in September 2004 increased ratings for left 
and right knee chondromalacia with degenerative joint 
disease; and for degenerative disc disease, lumbar spine, L4-
L5, were denied. The veteran appealed.  Subsequently by 
rating action in June 2007, the rating for degenerative disc 
disease, lumbar spine, L4-L5, was increased to 40 percent 
effective April 17, 2007.  Even though the RO increased the 
rating to 40 percent for degenerative disc disease, lumbar 
spine, the claim for increased rating remains in controversy 
because the ratings for the two periods are less than the 
maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In February 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO. A 
transcript of that hearing is of record.




FINDINGS OF FACT

1.  Neither right nor left knee chondromalacia with 
degenerative joint disease is manifested by evidence of 
slight recurrent subluxation or lateral instability, flexion 
limited to 45 degrees; or extension limited to 10 degrees, 
even taking into account his complaints of pain.

2.  For the period May 20, 2003 to April 16, 2007, lumbar 
degenerative disc disease, L4-L5, was not manifested by more 
than a moderate limitation of lumbar motion; by a severe 
lumbosacral strain; by a limitation of forward thoracolumbar 
flexion to 30 degrees or less, by favorable ankylosis of the 
entire thoracolumbar spine, or by incapacitating episodes of 
at least 4 weeks but less than 6 weeks during the past 12 
months.

3.  For the period from April 17, 2007, lumbar degenerative 
disc disease, L4-L5 has not been manifested by unfavorable 
ankylosis of the entire thoracolumbar spine; and it does not 
result in incapacitating episodes of at least 6 weeks during 
the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee chondromalacia with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for left knee chondromalacia with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261.

3.  The schedular criteria for a disability rating in excess 
of 20 percent for lumbar degenerative disc disease, L4-L5, 
were not met for the period May 20, 2003 to April 16, 2007.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5289, 5292, 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 
(2007).

4.  The schedular criteria for a disability rating in excess 
of 40 percent for lumbar degenerative disc disease, L4-L5, 
have not been met for the period since April 17, 2007.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in April 2007 correspondence and a September 2004 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain. The 
statement of the case specifically informed the veteran of 
the rating criteria which would provide a basis for an 
increased rating. VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claim was readjudicated in a 
June 2007 supplemental statement of the case. The 
supplemental statement of the case provided adequate notice 
of how effective dates are assigned.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorder at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Criteria 

The veteran and his representative contend that the 
claimant's right and left knee, and lumbar disabilities are 
manifested by symptomatology that warrants the assignment of 
increased ratings.  It is requested that the veteran be 
afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation frange of 
motion the time the increased rating claim was filed until a 
final decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time frange of motion 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.   
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  

Where there is a question as to which of two evaluations is 
to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (frange of motion flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability frange of motion arthritis, the knee is 
considered a major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997). 

The evaluation of the same disability under various 
diagnoses, however, is to be avoided.  38 C.F.R. § 4.14 
(2007).  

a.  Right and left knee disorders

At April 1998 and December 2001 VA examinations the veteran 
reported not wearing any braces or receiving any treatment. 
He took occasional aspirin or Motrin for pain.  X-rays 
revealed mild narrowing of both lateral joint spaces 
consistent with mild degenerative joint disease of the knees.  
The veteran walked without any limp, and was able to perform 
a deep knee bend. There was no effusion, swelling, or 
instability of either knee. Gait and range of motion were 
normal.  

A June 2004 US Postal Service examination found that the 
veteran was a well muscled, extremely healthy appearing man 
in no acute distress.  Range of motion flexion was 
inconsistent with repitition.  At times the veteran's motion 
was restricted by severe pain but on retest with distraction 
range of motion would be normal or near normal.  Strength and 
neurological testing were both normal.  There was no 
erythema, effusion, swelling, deformity or contusion.  There 
was no ligamentous, joint line, suprapatellar or 
intrapatellar tenderness, and no ligamentous, anterior 
drawer, or posterior drawer laxity.  The diagnosis was 
bilateral chondromalacia with a normal examination.  

At a July 2004 VA examination the veteran walked with an 
antalgic gait and wore a knee brace, but did not use a cane.  
He reported difficulty bending but he was able to put on his 
own shoes. When he had to reach he bent his knees and went 
down to the ground.  On examination both knees looked normal. 
Range of motion was from 0 to 110 degrees on the right and 0 
to 115 degrees on the left.  There was no swelling, fluid in 
the joints, deformities, or abnormal configuration.  With 
pain, fatigue and crepitus the appellant's knees subjectively 
became more symptomatic by diminished endurance.  Range of 
knee motion remained the same. Patellar pressure caused pain 
on both knees. The diagnosis was bilateral chondromalacia 
with degenerative joint disease, mild quadriceps calcific 
insertional enthesopathy.

At an April 2007 VA examination the veteran reported sharp 
aching pain.  The pain was not incapacitating and it did not 
require treatment.  His knees, posture and gait were normal. 
There was no edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, subluxation, or guarding. There was 
bilateral crepitus with range of motion.  Flexion was to 125 
degrees and extension was to 0 degrees bilaterally. There was 
no additional limitation of function caused by pain, fatigue, 
weakness, limited endurance, or incoordination after repeated 
use in either knee.  

Analysis

Under 38 C.F.R. § 4.71a, knee flexion limited to 45 degrees 
warrants a 10 percent rating, and knee flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  When extension of the knee is 
limited to 15 degrees a 20 percent rating is in order. 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006), higher 
evaluations are warranted for varying degrees of ankylosis.  
In this case, however, there is no objective evidence that 
either knee has ever been ankylosed.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria. VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004). The basis for the opinion is that the knee has 
separate planes of movement, each of which are potentially 
compensable. Id.

In a separate precedent opinion, VA General Counsel held that 
separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The medical evidence reveals that neither knee disability at 
any time was ever manifested by evidence of even slight 
instability or subluxation.  Further, at no time was knee 
flexion limited to 45 degrees, or extension limited to 10 
degrees, even taking into account the veteran's complaints of 
pain.  Accordingly, disability evaluations in excess of 10 
percent for either knee disability are not in order.      

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complained of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional loss he experienced in 
either the right or the left knee equated to higher ratings 
under any pertinent Diagnostic Code.  In this respect, while 
VA examiners noted that the claimant reported feeling pain in 
each knee, there was no objective findings of disuse atrophy 
to a little used part due to pain, etc.  In view of this 
fact, there is no basis for an increased evaluation due to 
limitation of motion under DeLuca.

Indeed, even if the Board conceded that the veteran's pain 
resulted in disability that equated to an additional 
limitation of flexion and/or extension of several degrees, he 
would still need a significant additional loss of motion to 
warrant increased ratings.  As reflected above, such is not 
objectively present.  Therefore, even taking into account the 
veteran's loss due to pain, his adverse symptomatology does 
not equate to the criteria for a higher evaluation under the 
Diagnostic Codes 5256, 5260 or 5261. 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.45, 4.71a; DeLuca.

As to entitlement to a separate compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, the pertinent record 
includes two VA examinations during the appeal period, and 
these studies reveal no evidence of chronic recurrent 
subluxation or lateral instability of either knee.  Indeed VA 
examiners specifically found no evidence of instability in 
either knee. Thus, a separate rating under Diagnostic Code 
5257 is unwarranted for the right knee or left knee 
condition.

b.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease for the period from May 20, 2003 to 
April 16, 2007; and in excess of 40 percent from April 17, 
2007.

At April 1998 and December 2001 VA examinations, the veteran 
reported a 15 year history of lower lumbar pain.  Radiating 
pain was denied, but pain was described as continuous and 
worse with standing or sitting for long periods. It did not 
interfere with function and he had not undergone any 
treatment or surgery.  He did not use a brace or assistive 
device. He used Motrin for partial relief.  X-rays revealed 
mild disc space narrowing at L4-L5, small marginal osteopytes 
and end plate sclerosis. Examination revealed a stocky 
muscular, well developed man in no distress with a normal 
stance.  Examination revealed marked tenderness to palpation 
of the paravertebral areas L1 to L5.  Range of motion 
revealed extension to 10 degrees, flexion to 60 degrees, side 
bending to 35 degrees, and lateral rotation to 30 degrees. 
Straight leg raising was negative, and deep tendon reflexes 
were intact as was strength and sensation.  The diagnosis was 
chronic lower back pain with degenerative disc disease.

At a June 2004 US Postal Service examination  the examiner 
noted a well muscled extremely healthy appearing man in no 
acute distress.  The appellant complained of marked 
tenderness throughout the paralumbar area as high as L3.  
Lumbar range of motion was inconsistent with variable forward 
flexion. The examiner noted that at one point the veteran 
fully flexed, but on formal testing complained of pain after 
15 degrees and incapacitating pain at 60 degrees.  
Dorsiflexion was to 10 degrees, rotation was to 30 degrees, 
right lateral extension was to 30 degrees and left lateral 
extension was to 35 degrees.  Straight leg raising was 
negative.  The examiner found that the veteran presented few 
objective findings of significant impairment and even these 
not reliable with repetition. By records review he would 
appear to have a fairly benign lumbar spine, particularly for 
someone who spent 24 years in the infantry and was on jump 
status, however his subjective complaint of pain in the 
lumbar area was significantly worse than the x-ray or 
physical exam findings would suggest.  

At a July 2004 VA examination, the veteran reported a history 
of daily lower back pain worse with lifting, bending, 
standing, or sitting. When sitting there was some associated 
leg numbness. It did not radiate to his lower extremities but 
did go to his hips. He denied bladder or sphincter 
disturbances.  He denied a history of surgery. Examination 
revealed a muscular man who walked with an antalgic gait.  He 
wore a back brace but used no assistive devices.  Range of 
motion study revealed thoracolumbar flexion to 35 degrees 
after which pain continued to 40 degrees, backward extension 
to 20 degrees, and lateral flexion and rotation to no more 
than 25 degrees.  Straight leg raising was to 30 degrees.  
The appellant stated that he had difficulty bending forwards 
but the examiner observed the veteran putting on his shoes 
and when reaching to the ground he bent his knees and touched 
the ground.  He denied catastrophic back pain requiring any 
hospitalization. Repeated motion studies did not change the 
range of motion, or reveal evidence of increased fatigue, or 
strain. There were no back spasms, tenderness, or trigger 
points.  Neurological examinations revealed, in pertinent 
part, normal lower extremities. The diagnosis was lower back 
degenerative disc disease - degenerative joint disease 
symptomatically worse since before.  Deluca criteria did not 
change the range of motion or increase fatigue.

At an April 2007 VA examination the veteran reported only 
using aspirin for his back pain.  He described sharp aching 
pain but he denied that the pain caused incapacitation. He 
was not receiving treatment. The examiner noted that his 
posture and gait were normal.  He used no assistive devices. 
Thoracolumbar spine examination revealed no evidence of 
radiating pain on movement. There was no muscle spasm, or 
tenderness. Straight leg raising was negative, and there was 
no ankylosis of the lumbar spine.  Range of motion was 
flexion, lateral flexion, and rotation to 20 degrees; and 
extension to 10 degrees. Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination. There was no sign of an intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  

Criteria

The general rating criteria for spine disabilities were 
revised while the appeal was pending effective September 26, 
2003.  These regulatory did not change the way intervertebral 
disc syndrome was rated, but did change the criteria for 
rating a limitation of lumbar motion.  The veteran was 
notified of the changes in criteria for both general 
musculoskeletal disabilities of the spine, and intervertebral 
disc syndrome in an October 2005 statement of the case. 
Hence, adjudication of this claim may proceed. See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

This claim was filed in May 2004.

Prior to September 25, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, provided a 20 percent rating for a moderate 
limitation of lumbar motion; and a maximum 40 percent rating 
for a severe limitation of lumbar motion.

Also, 38 C.F.R. § 4.71a, Diagnostic Code 5295 for a 
lumbosacral strain provided for a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward 
bending, with unilateral loss of lateral spine motion in a 
standing position. A 40 percent evaluation required evidence 
of a severe lumbosacral strain that included listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243/5293, an 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations all other disabilities, whichever method results 
in the higher evaluation.

If there are incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks, a 20 percent 
rating is assigned; if there are incapaciting episodes of at 
least 4 weeks but less than 6 weeks, a 40 percent rating is 
assigned; and if there are incapacitating episodes that are 
at least 6 weeks in duration during the past 12 months, a 60 
percent rating is warranted. 38 C.F.R. § 4.71a.

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
constantly present, or nearly so.

Revised criteria for rating disabilities of the spine 
effective September 26, 2003, include 38 C.F.R. § 4.71a, Code 
5243, which provides that an intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar forward flexion greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 40 percent rating 
is warranted when forward flexion of the thoracolumbar spine 
is limited to 30 degrees or less, or for favorable ankylosis 
of the entire thoracolumbar spine.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent rating.  
38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 
Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2007), and 38 C.F.R. § 4.71a, Codes 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis is not 
clinically shown. Ankylosis is the immobility and 
consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 259 
(1992). 

Analysis

After careful review of the medical evidence, the Board finds 
that lumbar degenerative disc disease is not shown to warrant 
a rating higher than 20 percent for the period from May 20, 
2003 to April 16, 2007; or, higher than 40 percent for the 
period from April 17, 2007.  

From May 20, 2003 to September 25, 2003 the veteran did not 
exhibit more than a moderate limitation of lumbar motion; he 
did not show muscle spasms on extreme motion, or ankylosis of 
the lumbar spine.  From September 26, 2003 to April 16, 2007 
the veteran did not show forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  There is no evidence that 
the veteran has ever had intervertebral disc syndrome with 
incapacitating episodes, i.e., no physician has even ordered 
bed rest during the appellate term. 

From April 17, 2007 the evidence shows lumbar movement in 
each plane of motion, and hence, the veteran does not show 
unfavorable ankylosis of the thoracolumbar spine.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca.  Functional loss due to pain or 
weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

The July 2004 VA examination showed that there was forward 
flexion of the thoracolumbar spine greater than 30 degrees 
(40 degrees) and less than 60 degrees. The range of motion 
was not limited by pain and there was no evidence that there 
was additional limitation of function due to fatigue, 
weakness, or lack of endurance. The examination also found no 
noticeable spasms of the back muscles. The Board accordingly 
finds that the 20 percent rating adequately compensates the 
veteran for his symptoms, including limitation of motion, 
pain and weakness for the period from May 20, 2003 to April 
16, 2007.  

The April 17, 2007 VA examination showed forward 
thoracolumbar flexion limited to 30 degrees or less (20 
degrees). Motion was not limited by pain and there was no 
evidence of additional limitation of function due to fatigue, 
weakness, or lack of endurance.  The April 17, 2007 VA 
examination was the first time there was any evidence that 
the forward flexion of the veteran's thoracolumbar spine was 
less than 30 degrees.  The Board accordingly finds that the 
40 percent rating adequately compensates the veteran for his 
symptoms, including limitation of motion, pain and weakness 
for the period from April 17, 2007  
  
Based on this record, the Board finds the claims of 
entitlement to a rating higher than 20 percent for lumbar 
degenerative disc disease for the period from May 20, 2003 to 
April 16, 2007; and higher than 40 percent for the period 
from April 17, 2007, must be denied.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's or his representative's written 
statements to the RO, or the claimant's statements to VA 
clinicians.  While lay witnesses are competent to describe 
experiences and symptoms that result there from, because lay 
persons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, these statements, 
addressing the clinical severity of the claimant's 
disabilities, are not determinative evidence as to the issues 
on appeal.

The Board also considered the doctrine of reasonable doubt; 
however, since the preponderance of the evidence is against 
the claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to disability ratings in excess of 10 percent for 
either knee is denied.

Increased ratings for lumbar degenerative disc disease at any 
time since May 20, 2003 are denied.  


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


